Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on November 16, 2021.

Restrictions/Elections.
Applicant's election with traverse of Group I (Claims 1-5) in the reply filed on November 16, 2021 is acknowledged.  The traversal is on the ground(s) that the restriction requirement is optional and the search of all groups can be made without serious burden.  This is not found persuasive because the burden of search is not a criteria for applications filed under the PCT treaty (35 USC 371).
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-13 are currently pending and are the subject of this office action.
Claim 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 16, 2021.
Claims 1-5 are under examination.
The following species is under examination: Multiple sclerosis.

Due to Applicant’s election of multiple sclerosis as the species corresponding to the disease being treated, the examination of the instant claims is restricted to multiple sclerosis.  All other diseases within the claims are not being examined, since they are not considered part of the elected invention, as such it is suggested that Applicant amends the claims accordingly in order to remove all non-elected inventions (see Improper Markush Group rejection below).

Priority
The present application is a 371 of PCT/US2018/2052694 filed on 09/05/2018, and claims priority to provisional application No. 62,568,557 filed on 10/05/2017 and provisional application No. 62,562,848 filed on 09/25/2017.

Claim Rejections- Improper Markush Group.
Claims 1-5 are rejected under Improper Markush Group.
The improper Markush Group Rejection is based on a judicially approved doctrine when the claim contains an improper grouping of alternatively useable species. A Markush claim contains an "improper Markush grouping" if: (1) the species of the Markush group do not share a single structural similarity," or (2) the species do not share a common use. Members of a Markush group share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or 
Claims 1-5 are rejected on the grounds of containing “improper Markush grouping”, which contain species that fail to share a common use.
Claims 1-5 encompass a wide variety of diseases (i.e. treating and/or preventing neurodegenerative diseases like: multiple sclerosis, Alzheimer’s disease, Parkinson’s disease, etc.) which are known to have different etiologies and pathophysiologies, have different stages of progression and require different treatments and patient populations.
In order to overcome this rejection, Applicant should amend the above claims (1-5) so they only recite multiple sclerosis as the only disease being treated.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slusher et. al. (WO 2017/023791 02-2017, cited by Applicant).

For claims 1-5 Slusher teaches (see abstract; see page 4, lines 12-17; page 5, lines 7-10; page 8, line 30 through page 9, line 10; see page 13, lines 9-17) a method of treating neurodegenerative/cognitive disorders like: multiple sclerosis, comprising administering to a subject suffering from multiple sclerosis a composition comprising of acivicin (a known gamma-glutamyl transpeptidase inhibitor (see instant specification [00083]) and is also a glutamine analog that inhibits glutamine-dependent amidotransferases (see instant specification [00084])).

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
February 14, 2022.